


Exhibit 10.24

 

FIRST MIDWEST BANCORP, INC.
CONFIDENTIALITY AND RESTRICTIVE COVENANTS AGREEMENT

 

This Confidentiality and Restrictive Covenants Agreement (this “Agreement”) is
made by and among First Midwest Bancorp, Inc. (“FMBI), and its subsidiary First
Midwest Bank (the “Bank”), and each of their successors and assigns
(collectively, “Employer”), and the undersigned employee (“Employee”).

 

WHEREAS, Employee understands and acknowledges that the Employer has a
legitimate business interest in protecting the Employer’s property, confidential
information, customer and employee relationships and other protectable
interests.

 

WHEREAS, Employee understands and acknowledges that in the course of performing
services for the Employer, Employee has had and will continue to have access to
and use confidential information, and has provided and will continue to provide
services to customers, of Employer.

 

WHEREAS, Employee desires to be eligible to receive cash bonuses or other
incentive compensation from Employer and to receive such bonuses or other
incentive compensation in future years (any such compensation, “Bonus
Compensation”), pursuant to the terms and conditions governing such
compensation.

 

WHEREAS, Employee also desires to be eligible to receive equity-based awards
under the First Midwest Bancorp, Inc. Omnibus Stock and Incentive Plan
(“Incentive Plan”), as may from time to time be awarded in the future (any such
awards, “Equity Awards”), pursuant to the terms and conditions of the Incentive
Plan, and/or any successor plans.

 

WHEREAS, eligibility to receive Bonus Compensation and/or Equity Awards, and the
vesting and payment thereof, are in consideration of and are conditioned upon,
among other things, Employee’s agreement to provide to Employer the protective
covenants set forth herein and Employee’s compliance therewith.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Employee agrees as follows:

 

1.                                      NON-USE OF EMPLOYER’S PROPERTY

 

All notes, reports, plans, published memoranda or other documents (in tangible
or electronic form) created, developed, generated or acquired by Employee, or to
which Employee otherwise has access to, during the course of employment with the
Employer, concerning or related to the Employer’s business, whether containing
or relating to Confidential Information (as defined below) or not, and all
tangible personal property of the Employer entrusted to Employee or in
Employee’s direct or indirect possession or control, are solely the property of
the Employer, and will be promptly delivered to the Employer and not thereafter
used by Employee upon termination of Employee’s employment for any reason or no
reason.

 

--------------------------------------------------------------------------------


 

2.                                      NON-DISCLOSURE OF EMPLOYER’S
CONFIDENTIAL INFORMATION

 

2.1                               Confidential Information.  For purposes of
this Agreement, “Confidential Information” shall mean any and all trade secrets
and other confidential, proprietary and/or non-public information of the
Employer, whether in tangible or electronic form, that Employee creates,
develops, generates or acquires, or to which Employee otherwise has access to,
during the course of employment with the Employer and that the Employer
designates or treats as confidential through its policies, practices or
procedures.  Confidential Information shall include, but is not limited to,
financial information and data; business and marketing plans, practices and
strategies; proprietary computer programs and other methods of operation,
techniques, systems and processes; intellectual property and other research and
development; statistical data and analyses; information concerning the
Employer’s planned or pending investment products, acquisitions or divestitures;
personnel information, including the identity of officers and employees of the
Employer, their responsibilities, competence, abilities and compensation;
financial, accounting and similar records of the Employer and/or any fund or
account managed by the Employer; current and prospective customer lists and
information on customers and prospective customers and their officers and other
employees; customer financial statements, investment objectives, the nature of
their investment portfolios and contractual agreements with the Employer, and
other personal customer information; and other information received by the
Employer from third parties in confidence or pursuant to a duty of
confidentiality.  Notwithstanding the foregoing, Confidential Information shall
not include information which is in or hereafter enters the public domain
through no fault of Employee and without breach of any duty of confidentiality;
information known to Employee prior to first receipt of or access to such
information in the course of employment; or information rightfully received by
Employee outside the scope of employment from a third party who does not owe the
Employer a duty of confidentiality with respect to such information.

 

2.2                               Disclosure or Use.  Employee acknowledges and
understands that the Employer has spent extensive time, effort and resources
developing Confidential Information and that, solely as a result of his or her
employment with the Employer, Employee has had and will continue to have access
to such Confidential Information.  Employee further acknowledges and understands
that the Employer has taken reasonable measures to protect and maintain the
secrecy of its Confidential Information.  Accordingly, during the term of the
Employee’s employment and thereafter, Employee agrees not to use or disclose any
Confidential Information except in furtherance of the Employee’s duties for the
Employer in the ordinary course of business and to otherwise comply with all
policies of the Employer relating to the use and disclosure of Confidential
Information.  Upon termination of employment with the Employer for any reason or
no reason, Employee shall not, directly or indirectly, disclose, publish,
communicate or use on his or her behalf or another’s behalf, any Confidential
Information.

 

3.                                      NON-INTERFERENCE WITH EMPLOYER’S
CUSTOMERS

 

Employee acknowledges and understands that the Employer has spent extensive
time, effort and resources developing and maintaining personal contacts and
relationships with customers and that, solely as a result of his or her
employment with the Employer, Employee has had and will continue to have direct
contact and dealings with, management or supervisory responsibility for, or
access to Confidential Information about, such customers.  Therefore,

 

2

--------------------------------------------------------------------------------


 

during the period of Employee’s employment with the Employer and thereafter,
without interruption, for the period ending eighteen (18) months after the last
day of Employee’s employment with the Employer, Employee agrees not to, directly
or indirectly, for his or her own account or as an agent, officer, director,
owner, partner or consultant of any corporation, firm, partnership, joint
venture, syndicate, sole proprietorship or other entity, solicit, call upon,
contact, contract with, sell to or perform services for, or attempt to solicit,
call upon, contact, contract with, sell to or perform services for, any
customers of the Employer for the purpose of providing to such customer services
or products of any kind that are offered or provided by the Employer, or to
assist any person, business or entity to do so.  For purposes of this provision,
the term “customer” means any business, entity or person which is or was a
customer of the Employer at any time during the period of Employee’s employment
with the Employer and with respect to which the Employee had contact or
supervisory responsibility in course of conducting business for the Employer or
about whom Employee had access to and used Confidential Information, other than
any customer which has ceased to do business with the Employer at least six
(6) months prior to the last day of Employee’s employment without any
inducement, encouragement or involvement of the Employee.

 

4.                                      NON-SOLICITATION AND NO-HIRE OF
EMPLOYER’S EMPLOYEES

 

Employee acknowledges and understands that the Employer has spent extensive
time, effort and resources training and maintaining a stable workforce and that,
solely as a result of his or her employment with the Employer, Employee has had
and will continue to have direct contact and dealings with employees of the
Employer.  Therefore, during the period of Employee’s employment with the
Employer and thereafter, without interruption, for the period ending eighteen
(18) months after the last day of Employee’s employment with the Employer,
Employee agrees not to, directly or indirectly, for his or her own account or as
an agent, officer, director, owner, partner, or consultant of any corporation,
form, partnership, joint venture, syndicate, sole proprietorship or other
entity: (i) solicit, induce, recruit or encourage, or attempt to solicit,
induce, recruit or encourage, any employee of the Employer to leave the employ
of the Employer, or to assist any other person, business or entity to do so; or
(ii) hire or attempt to hire any employee of the Employer, or assist any other
person, business or entity to do so.  For purposes of this provision, the term
“employee” means any person who is or was an employee of the Employer during the
period of the Employee’s employment with the Employer and with respect to which
the Employee had contact or supervisory responsibility in course of conducting
business for the Employer or about whom Employee had access to and used
Confidential Information related to their performance or advancement potential,
other than a former employee who has not been employed by the Employer for a
period of at least six (6) months prior to the last day of Employee’s employment
without any inducement, encouragement or involvement of the Employee.

 

3

--------------------------------------------------------------------------------


 

5.                                      NON-DISPARAGEMENT OF EMPLOYER

 

Employee acknowledges and understands that the Employer’s good name and its
goodwill are extremely valuable and the result of the expenditure of substantial
time, effort and resources by the Employer.  Therefore, during the period of
Employee’s employment with the Employer and thereafter, without interruption,
for the period ending eighteen (18) months after the last day of Employee’s
employment with the Employer, Employee agrees not to make, or cause to be made,
any statement or disclosure that disparages the Employer, or any director,
officer or employee of the Employer, or assist any other person, business or
entity to do so.

 

6.                                      GENERAL PROVISIONS

 

6.1                               No Inducements Other Than Employment.  In
agreeing to the protective covenants set forth herein and compliance therewith,
Employee does not rely on any inducements, promises or representations of the
Employer, or its officers or directors, other than the terms and conditions
specifically set forth in this Agreement.

 

6.2                               Employment Still At-Will; No Guarantee. 
Employee acknowledges that he or she is an “at-will” employee of the Employer
and nothing set forth herein gives or shall be deemed to give Employee any right
to remain in the employ of the Employer.  Employee also acknowledges that, while
he or she is eligible to earn compensation, and to receive Equity Awards or
Bonus Compensation, the payment of such compensation and/or granting of any such
Equity Awards and Bonus Compensation, as the case may be, is subject to the
terms and conditions of such Bonus Compensation and/or the Incentive Plan and
Equity Awards, and that nothing set forth herein shall be deemed to guarantee to
Employee that any specific amount of compensation, Equity Awards or Bonus
Compensation will be earned by or made to Employee.

 

6.3                               Employee Has Read And Understands.  Employee
acknowledges that the statements herein are true and correct and that he or she
has read and understands all of the terms of this Agreement.

 

6.4                               Restrictions Reasonable.  Employee
acknowledges and agrees that the restrictions set forth in Sections 1 through 5
of this Agreement are reasonable and necessary for the protection of the
Employer’s legitimate business interests, and do not impose any undue economic
hardship on Employee or otherwise preclude Employee from gainful employment.

 

6.5                               Equitable Relief.  Employee acknowledges that
the Employer will suffer irreparable harm if he or she breaches or threatens to
breach this Agreement and that, in the event of his or her actual or threatened
breach of this Agreement, the Employer will have no adequate remedy at law. 
Accordingly, Employee agrees that, in addition to any other remedies at law or
in equity available to the Employer for Employee’s breach or threatened breach
of this Agreement, the Employer is entitled to specific performance or
injunctive relief against Employee to prevent any such actual or threatened
breach without the necessity of posting a bond or other security.

 

6.6                               Period Of Restriction Extended.  In the event
of a breach by Employee of any covenant in Section 3, 4 or 5 of this Agreement,
the period of restriction set forth in such provision shall be extended by the
period of such breach (up to a maximum of eighteen (18) additional months).  In
addition, in the event of a breach of any of the covenants in Sections 1

 

4

--------------------------------------------------------------------------------


 

through 5 of this Agreement, Employee shall lose all rights under any unvested
or unexercised awards under the Incentive Plan.

 

6.7                               Prevailing Party Attorney’s Fees.  Employee
agrees that, if he or she breaches or threatens to breach any of the covenants
in Sections 1 through 5 of this Agreement and the Employer initiates any legal
action against Employee to enforce such covenants and/or to secure damages as a
result of any breach of such covenants, the prevailing party shall be entitled
to payment and reimbursement from the other for their reasonable attorney’s fees
and litigation costs incurred in connection with that action.

 

6.8                               Applicable Law, Venue and Jurisdiction.  The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of Illinois without giving effect to the
conflict of law principles thereof.  The exclusive venue for any litigation
between Employee and the Employer for any dispute arising out of or relating to
this Agreement shall be the state court located in Cook County, Illinois, or the
federal district court located in Chicago, Illinois, and Employee hereby
irrevocably consents to any such court’s exercise of personal jurisdiction over
him or her for such purpose.

 

6.9                               Waiver Of Jury.  THE EMPLOYEE AND THE EMPLOYER
IRREVOCABLY WAIVE THEIR RIGHTS TO A JURY TRIAL.

 

6.10                        Waiver and Modification.  Except as provided below
in Section 6.13 and 6.14, no provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in a
writing signed by the parties hereto and, in the case of the Employer, such
waiver, modification or discharge has been authorized or approved by the Board
of Directors or an authorized officer of Employer.  Any waiver of any breach of
any kind or character whatsoever shall not be construed as a continuing waiver
of, or consent to, any subsequent breach of this Agreement.

 

6.11                        Headings.  The headings used in this Agreement are
for convenience only and are not part of its operative language.  They shall not
be used to affect the construction of any provisions hereof.

 

6.12                        Severability.  The provisions of this Agreement are
severable and should any provision hereof be void, voidable or unenforceable
under applicable law, such void, voidable or unenforceable provision shall not
affect or invalidate any other provision of this Agreement, which shall continue
to govern the relative rights and duties of the parties hereto as though the
void, voidable or unenforceable provision were not a part hereof.

 

6.13                        “Blue Pencil Provision.”  In the event that any
provision, or part thereof, shall be declared by a court to exceed the maximum
time period or scope that the court deems to be enforceable, then the parties
hereto expressly authorize the court to modify such provision, or part thereof,
so that it may be enforced to the fullest extent permitted by law.

 

6.14                        Other Agreements.  This Agreement is in addition to
and supplements any other written agreements between the parties that contain
restrictive covenant obligations.

 

6.15                        Survival and Binding Effect.  The restrictions set
forth in Sections 1 through 5 of this Agreement shall survive the termination of
this Agreement and the termination of

 

5

--------------------------------------------------------------------------------


 

Employee’s employment with the Employer for any reason or no reason.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
their heirs, personal representatives, successors and assigns.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly entered into this Agreement as of
the later of the date executed by the Employer and by Employee below.

 

 

FIRST MIDWEST BANCORP, INC.

 

EMPLOYEE

FIRST MIDWEST BANK

 

 

 

 

 

 

By:

 

 

 

 

 

 

Employee Name

 

 

 

 

Its:

 

 

 

 

 

 

Date: December 14, 2012

 

 

 

 

Address

 

 

 

 

 

Date:  December 14, 2012

 

7

--------------------------------------------------------------------------------
